Order entered November 16, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01271-CV
                                   No. 05-17-01273-CV
                                   No. 05-17-01274-CV
                                   No. 05-17-01275-CV
                                   No. 05-17-01276-CV

                          IN RE JAMES H. GENTRY, Relator

               Original Proceeding from the 199th Judicial District Court
                                 Collin County, Texas
           Trial Court Cause Nos. 199-81623-07, 199-81624-07, 199-81625-07,
                            199-81626-07, and 199-81627-07

                                        ORDER
                     Before Justices Lang-Miers, Myers, and Boatright

      Before the Court is relator’s motion to suspend the rules. We DENY the motion.


                                                   /s/   JASON BOATRIGHT
                                                         JUSTICE